                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF VIRGINIA
                                      ABINGDON DIVISION

 UNITED STATES OF AMERICA

                   v.                                                     CASE NO. 1:19cr00016

 INDIVIOR INC. (a/k/a Reckitt Benckiser
      Pharmaceuticals Inc.) and
 INDIVIOR PLC


                         INDIVIOR’S OBJECTIONS TO ORDER STAYING
                           THE GOVERNMENT’S TIME TO RESPOND

          Indivior Inc. and Indivior PLC (collectively, “Indivior”) respectfully object to Magistrate

 Judge Sargent’s Order entered on December 23, 2019, granting the government’s request to stay

 its response to Indivior’s Motion to Dismiss the Superseding Indictment, to Strike Surplusage

 and for Inspection of Grand Jury Materials. See Order, ECF No. 257. That Order—granted

 immediately before Indivior could respond to the government’s motion—made no reference to

 this Court’s Minute Order of December 21, 2019, which required the government to respond to

 Indivior’s motion to dismiss the Superseding Indictment by January 14, 2020. See Minute

 Order, ECF No. 254.

          By filing a motion to quash, rather than responding as ordered by the Court, the

 government has bifurcated proceedings on the motion to dismiss the Superseding Indictment.1

 Judicial economy would be better served by requiring the government simply to raise its

 untimeliness objections in its response to the motion to dismiss the Superseding Indictment.

 That route prevents a dual-track proceeding, simplifies the issues, and would require only the



          1
            Indeed, since the rationale for the stay applies only to the motion to dismiss, it is unclear whether it
 applies to the motion to strike surplusage and for inspection of grand jury materials, which are intertwined with the
 discussion of the merits of the motion to dismiss.



                                     -1–
Case 1:19-cr-00016-JPJ-PMS Document 263 Filed 12/27/19 Page 1 of 9 Pageid#: 2361
 District Court to address all relevant issues related to the dispositive motion to dismiss instead of

 burdening two federal judges with similar and intertwined issues.

         Moreover, the government’s reliance on a September 10 deadline for filing motions to

 dismiss is misplaced. That deadline was set in a July 16, 2019 scheduling order that addressed

 the original Indictment filed April 9, 2019. The Superseding Indictment was not filed until

 August 14, 2019, and Indivior was not arraigned on the Superseding Indictment until October 4,

 almost a month after the deadline relied on by the government had passed. Moreover, a motion

 to dismiss the Superseding Indictment was not ripe until November 19, 2019, when the Court

 denied Indivior’s motion to dismiss the original Indictment with prejudice. Filed almost five

 months before trial, the motion to dismiss the Superseding Indictment is timely under Federal

 Rule of Criminal Procedure 12(c)(1). In any event, there is good cause for the Court to consider

 the motion, which raises significant constitutional issues well in advance of trial.

 I.      BACKGROUND

         In April 2019, a grand jury indicted Indivior on 28 counts. ECF No. 3. On July 16, 2019

 the Court entered a Scheduling Order that set a September 10 deadline for any motions to

 dismiss the indictment. ECF No. 79. Well in advance of that deadline, on July 19, Indivior filed

 a motion to dismiss the original indictment. See ECF No. 81. In an effort to moot that motion,

 on August 14, 2019, the government sought and obtained the Superseding Indictment. ECF No.

 115. Indivior was arraigned on the Superseding Indictment on October 4. On that same date, the

 Court noted that if it granted the motion to dismiss the Original Indictment with prejudice, the

 Superseding Indictment was “meaningless.” Tr. Oct. 4, 2019, ECF No. 200, at 40.2


         2
            Given that the government filed a Superseding Indictment in the midst of briefing on the motion to
 dismiss, Indivior reserved the right to file a motion to dismiss the Superseding Indictment if the first motion was
 denied. See Def.’s Reply Mem. in Support of Motion to Dismiss the Indictment for Compound Jury Misconduct, at
 5 n.7 (Sept. 6, 2019), ECF No. 134 (“If the Court determines that the original Indictment need not be dismissed with


                                     -2–
Case 1:19-cr-00016-JPJ-PMS Document 263 Filed 12/27/19 Page 2 of 9 Pageid#: 2362
          The District Court denied the motion to dismiss the original indictment on November 19,

 2019. ECF No. 228. On December 18, Indivior filed the first motion to dismiss or strike

 surplusage in the Superseding Indictment and for disclosure of grand jury information. ECF

 Nos. 252-53. The District Court ordered the government to respond by January 14, 2020.

 Minute Order, ECF No. 254.

          Instead of raising any objection to the timeliness of Indivior’s motion in its response as

 scheduled by the District Court, on December 23, the government filed a motion to quash,

 which, as a non-dispositive motion, was automatically referred to Magistrate Judge Sargent.

 ECF No. 256. Subsumed within that motion to quash, the government requested a stay of its

 response to the motion to dismiss until the court addressed its newly filed motion. Id. at 1, 6. In

 its request for a stay, the government did not reference the District Court’s Minute Order

 requiring the government to respond by January 14. Hours later that same day, before Indivior

 had an opportunity to respond, and likewise without acknowledging this Court’s Minute Order

 setting the date for the government’s response, Magistrate Judge Sargent entered an Order

 granting the government’s stay request. ECF No. 257.

 II.      ARGUMENT

          Magistrate Judge Sargent’s Order did not set forth the ordinary stay considerations to

 justify staying this Court’s Minute Order setting a January 14 response deadline to Indivior’s

 motion. These considerations include “the length of the requested stay, the hardship that the

 movant would face if the motion were denied, the burden a stay would impose on the




 prejudice, Indivior respectfully reserves the right to move to dismiss the superseding indictment, for which there are
 abundant grounds in addition to those asserted with respect to the original Indictment.”). The District Court held a
 hearing on the first motion to dismiss on October 4, where again Indivior raised its right to attack the Superseding
 Indictment once the court ruled on the first motion to dismiss related to grand jury misconduct, which could have
 vitiated any need to file a subsequent motion to dismiss. See Tr. Oct. 4, 2019, at 38, 40.



                                     -3–
Case 1:19-cr-00016-JPJ-PMS Document 263 Filed 12/27/19 Page 3 of 9 Pageid#: 2363
 nonmovant, and whether the stay would promote judicial economy by avoiding duplicative

 litigation.” Stone v. Trump, 356 F. Supp. 3d 505, 517 (D. Md. 2018). Nor was Indivior given an

 opportunity to respond to the government’s motion for a stay, which was granted within hours of

 filing. This Court’s Minute Order requiring the government’s response by January 14, 2020

 should be reinstated on this basis alone.

        On the merits, the government’s motion to quash should be rejected. The government

 argues that the pending motion to dismiss the Superseding Indictment is precluded by a

 September 10 deadline in the Court’s July 16, 2019 Scheduling Order, ECF No. 79. But that

 Scheduling Order deadline was set with respect to the April 9, 2019 Original Indictment. It did

 not contemplate the Superseding Indictment that was filed a month after the Scheduling Order

 was entered. In fact, proceedings under the Superseding Indictment did not commence until

 Indivior was arraigned on the Superseding Indictment on October 4, almost a month after the

 September 10 deadline that the government seeks to apply to this motion to dismiss the

 Superseding Indictment. Indeed, at the October 4 hearing the Court invited the parties to

 “request the Court to make adjustments to the scheduling order,” as may be required by the

 Superseding Indictment. Tr. Oct. 4, 2019, at 4. Such an “adjustment” is especially apt here,

 where a motion to dismiss the Superseding Indictment was not ripe until the Court denied the

 motion to dismiss the Original Indictment on November 19.

        In all events, there is good cause to consider the motion and no prejudice to the

 government in doing so. Far from “holding” any motion, Indivior filed its motion to dismiss the

 Superseding Indictment on December 18, 2019, one month after the Court ruled on the motion to

 dismiss the Original Indictment and almost five months before trial is scheduled in this case.

 This is well in advance of the default time allowed to file such motions. Fed. R. Crim. P.




                                     -4–
Case 1:19-cr-00016-JPJ-PMS Document 263 Filed 12/27/19 Page 4 of 9 Pageid#: 2364
 12(c)(1) (“The court may, at the arraignment or as soon afterward as practicable, set a deadline

 for the parties to make pretrial motions and may also schedule a motion hearing. If the court

 does not set one, the deadline is the start of trial.”). There was no effort to delay filing of the

 motion to “gain a strategic advantage.” United States v. Mathis, 932 F.3d 242, 257 (4th Cir.

 2019). In fact, it inures to Indivior’s benefit to have the motion to dismiss the Superseding

 Indictment resolved earlier instead of later.

        Second, Indivior has “good cause” because the government’s charging theory is highly

 confusing, as recognized by Magistrate Judge Sargent. See, e.g., Tr. Oct. 1, 2019, ECF No. 205,

 at 33, 36-37, 42-43 (explaining that “this is where my confusion was” and that the aiding and

 abetting allegations “left me a little confused as to what the alleged illegal conduct was” and

 whether the conspiracy involved only misrepresentations “that [Suboxone Film] was a safer

 formulation” or also included a conspiracy charge about doctors prescribing to too many patients

 or in too high doses, and even suggesting that “the government need[s] to be clearer on that

 particular allegation”); see also United States v. Hasan, 747 F. Supp. 2d 642, 700 (E.D. Va.

 2010) (finding good cause for delay in filing motion to dismiss because of “the novelty and

 complexity of this case, the Government’s filing of a Superseding Indictment in the midst of

 motion practice, the sheer number of motions filed, and the relatively insignificant time of the

 delay in filing the instant motion”). Moreover Indivior sought to clarify these issues through a

 bill of particulars, which was denied, see ECF No. 255, and thus Indivior cannot be faulted for

 raising the constitutional issues in the motion to dismiss the Superseding Indictment. Cf. United

 States v. Buczkowski, 458 F. Appx. 311, 317 n.* (4th Cir. Dec. 20, 2011) (holding that defendant

 did not waive multiplicitous challenge to indictment by not raising it until after trial because it




                                     -5–
Case 1:19-cr-00016-JPJ-PMS Document 263 Filed 12/27/19 Page 5 of 9 Pageid#: 2365
 did not become clear that the counts were inescapably multiplicitous until after the government

 presented its evidence).

        Third, there is no prejudice to the government in considering the motion to dismiss, but

 there is significant prejudice against Indivior in not doing so. The government still has more

 than four months to prepare for trial on charges it has been investigating for over six years.

 Indeed, the government has represented since the initial status conference that it was trial ready.

 Tr. May, 23, 2019, ECF No. 207, at 4.

        Indivior, on the other hand, would suffer substantial prejudice if forced to proceed to trial

 on a constitutionally infirm charging document. Not only is it impermissible to allege that

 Indivior “aided and abetted” another’s fraud without alleging the elements of that principal’s

 fraud, it is highly prejudicial to Indivior, both through the improper insinuation of guilt and

 through confusion of the jury as to the nature of the alleged underlying fraud. The Superseding

 Indictment as written violates Indivior’s rights under the Fifth and Sixth Amendments, risking

 lack of jury unanimity and Double Jeopardy problems. We submit this is good cause to hear the

 motion to dismiss on its merits, rather than relegate these important issues to a motion to quash

 based on a Scheduling Order that predated the return of the Superseding Indictment.

 III.   CONCLUSION

        For the foregoing reasons, Indivior respectfully requests the Court lift the stay and

 consider the merits of the pending Motion to Dismiss the Superseding Indictment, to Strike

 Surplusage and for Inspection of Grand Jury Materials.




                                     -6–
Case 1:19-cr-00016-JPJ-PMS Document 263 Filed 12/27/19 Page 6 of 9 Pageid#: 2366
  Dated: December 27, 2019               Respectfully submitted,

                                         INDIVIOR INC. (a/k/a Reckitt Benckiser
                                         Pharmaceuticals Inc.) and INDIVIOR PLC


                                         /s/ James P. Loonam
                                         By Counsel

                                        Thomas J. Bondurant, Jr.
                                        Gentry Locke
                                        10 Franklin Road SE
                                        Roanoke, Virginia. 24022
                                        (540) 983-9389
                                        bondurant@gentrylocke.com

                                        Jennifer S. DeGraw
                                        Gentry Locke
                                        10 Franklin Road SE
                                        Roanoke, Virginia. 24022
                                        (540) 983-9445
                                        degraw@gentrylocke.com

                                        James P. Loonam (admitted pro hac vice)
                                        Jones Day
                                        250 Vesey Street
                                        New York, New York 10281
                                        (212) 326-3808
                                        jloonam@jonesday.com

                                        Kathryn K. Mizelle (admitted pro hac vice)
                                        Jones Day
                                        51 Louisiana Avenue NW
                                        Washington, D.C. 20001
                                        (202) 879-3611
                                        kmizelle@jonesday.com

                                        Dia Rasinariu (admitted pro hac vice)
                                        Jones Day
                                        51 Louisiana Avenue NW
                                        Washington, D.C. 20001
                                        (202) 879-4657
                                        drasinariu@jonesday.com

                                        Peter J. Romatowski (admitted pro hac vice)
                                        Jones Day


                                     -7–
Case 1:19-cr-00016-JPJ-PMS Document 263 Filed 12/27/19 Page 7 of 9 Pageid#: 2367
                                        51 Louisiana Avenue NW
                                        Washington, D.C. 20001
                                        (202) 879-7625
                                        pjromatowski@jonesday.com

                                        James R. Wooley (admitted pro hac vice)
                                        Jones Day
                                        901 Lakeside Avenue
                                        Cleveland, Ohio 44114
                                        (216) 586-7345
                                        jrwooley@jonesday.com




                                     -8–
Case 1:19-cr-00016-JPJ-PMS Document 263 Filed 12/27/19 Page 8 of 9 Pageid#: 2368
                                CERTIFICATE OF SERVICE

        I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

 filing and uploading to the CM/ECF system, which will send notification of such filing to all

 counsel of record, on this 27 day of December, 2019.

                                                /s/ James P. Loonam.
                                                Counsel for Defendants




                                     -9–
Case 1:19-cr-00016-JPJ-PMS Document 263 Filed 12/27/19 Page 9 of 9 Pageid#: 2369
